DETAILED ACTION
This action is responsive to the Applicant’s response filed 4/29/2022.
As indicated in Applicant’s response, claims 1, 18, 22-23 have been amended, and claims 2-7, 9 ,15-16, 19-21, 24-25 cancelled.  Claims 1, 8, 10-14, 17-18, 22-23 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-14, 17-18, 22-23 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Balcha et al, USPubN: 2021/0149769 (herein Balcha) in view of Nayakbomman et al, USPN: 11,074,091 (herein Nayakbomman), Dobies and Wood, “Kubernetes Operators - Automating the Container Orchestration Platform” O’ Reilly, March 2020, chp. 1-10, pp. 1-136 (herein Dobies), Karaya, USPN: 11,010,218 (herein Karaya) and Watt, JR et al, USPubN: 2021/0132974 (herein Watt), and further of Murray, USPubN: 2021/0103392 (herein Murray); and further of Tahhan et al, USPubN: 20210111942 (herein Tahhan) and Radhakrishnan et al, USPubN: 2020/0301782 (herein Rd_krishnan)
	As per claim 1, Balcha discloses a non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising:
	identifying a plurality of specifications (e.g. helm charts, manifest, json: templates json:dependencies - para 0053-0056; resource definitions - para 0049) for a microservice, the microservice (Fig. 1B; Fig. 2; para 0027- 0028) capable of being deployed (upper level abstraction via operator to deploy - para 0071) with or without other microservices (can operate as self-service in multi-tenant environments ... supports high degrees of scale - para 0087; self-service management - para 0088; operator deployment itself creates the CRD and registers it to
the Kubernetes API server - para 0073; any changes ... the operator can have logic to fetch and redeploy or upgrade ... in a custom manager ... minimal human intervention is required - para 0072) to form an application (Notel: receiving user input and labels to form operator configuration that includes role, role binding, cluster role, service account .... CRD definitions, custom resource object yaml/json. operator resources, prometheus-operator, RBAC polices expressed in YMAL or JSON language and/or back-up data such as template - Fig. 3 - Helm charts identifying Kubernetes resources - para 0032 - release manifest, configmaps associated with a Kubernetes cluster framework - Fig. 2 - for processing a microservice input reads on identifying one or more specifications for generating Prometheus type applications or CRD operators for implementing container-based workload of the received microservice - para 0034, 0039, 0047, 0050, 0073) that provides a service to end users (para 0028; as a service ... to customers - para 0022), wherein the plurality of specifications define (common resource definitions - para 0049; definitions, CRD - para 0073; workload in a particular definition - para 0024) the microservice 
	and include:
	a microservice specification (see specifications from above) that is a declarative description (high level workflow, CRD ... yaml/json - para 0073; json - para 0053; CRD, metadata/config as YAML Repo 518 - Fig. 5; Chart Struct, json: metadata, json: templates json:dependencies - para 0053; helm chart - para 0032; para 0056-0068) of the microservice which indicates image details (backup and restoration ... useful to run and/or develop ... container-based approach ... stateful information ... persistent volumes ... ... created from the snapshot ... attached to data mover service ... copies the persistent volume 514 to a repository ... backup images - para 0047; capture incremental changed blocks ... data mover ... synthetic full images - para 0090) for the microservice, users for the microservice (helm charts, user - para 0051-0052; user@user - para 0076; custom resources, user @user - para 0077, 0080, 0083), technical roles (RBAC, role binding, cluster role - para 0074) for the microservice, and a configuration (e.g. details about the configuration ... supporting the application - para 0034; template is backed up, configuration identification ... application’s configuration metadata - para 0036-0037; configuration information, common resource definitions and other information about the application - para 0048-0049) for the microservice, and
	a config binding specification that binds (definitions and policies ... including role binding, cluster role binding - para 0073; rolebiinding, clusterrolebinding - para 0077) a predefined configuration (operator resources, names, labels, yaml/json - para 0073) for the microservice, wherein the predefined configuration is not included in the microservice specification and is not uniquely defined (user-deployed operators - para 0070-0071; user-provided labels, configmaps - para 0074-0075; resources, RBAC, CRD -- para 0076-0078 - Note2: template and charts, labels, operator resources, RBAC policies, CRD or Prometheus binding implemented for each user-created operators to be deployed for managing a service instance or workload read on predefined configuration being not originally part of the application specification but rather instantiated on a fly or per each operator newly created from a intractive user) for the microservice, wherein the config binding specification (Helm charts - para 0051; one-to-one mapping - para 0052; Helm charts, basic commands helm lint, get all ... manifests, get all the configmaps ... kubectl get configmap - para 0056) is usable to determine all configmaps (ubectl get configmap - para 0056; para 0081; configmap - para 0057; para 0069) targeting the microservice; 
	managing a lifecycle of the microservice (e.g. application lifecycle management - para 0020; application instance managed by the operator - para 0073), using a management operator (e.g. management of the lifecycle ... associated services ... user-deployed operators ...operator has ... logic to deploy and manage ... a single operator can manage multiple instances of an application - para 0070; operator which will deploy and manage monitoring - para 0071; operator that manages and updates ... custom application - para 0072; application managed by the operator - para 0073) and the plurality of specifications (e.g. deployment definitions and RBAC policies set to operators ... Common Resource Descriptor defintions - para 0073; manage other resources ... needed to create/deploy ... manage a monitoring stack consisting of Prometheus and Grafana - para 0071; Prometheus CRD, rbac policies - para 0075-0078); using the specifications to create resources (user-provided labels, configmaps - para 0074-0075; operator resources, names, labels, yaml/json - para 0073; para 0075-0078) to provision the microservice, the managed resources including 
	service roles (deployment definition and Role-based, cluster role  – para 0073), service credentials (access control policies, service account – para 0073; rbac.authorization – para 0077; passwords, keys, privileges – para 0048), service users (cloud/backup administrators, privileged tenant – para 0084; data protection, developers – para 0017), a service instance (name and label of the instance of the application – para 0073), a service binding (e. g. the instance of the application, deployment, cluster role binding - para 0073; rolebiinding, clusterrolebinding - para 0077), and a service and deployment instance (para 0073; para 0022; operators and their associated services - para 0070; para 0075-0076; operator deployment – para 0079)
	A)  Balcha does not explicitly disclose
	(i) managing lifecycle of a microservice using a lifecycle operator (and the plurality of specifications), the lifecycle operator orchestrating activities in terms of 
	(ii) discovering the configmaps targeting the microservice, using the config binding specification, and mounting the configmaps into Kubernetes pods for the microservice;
	As for (ii), 
	 Use of management operator in Balcha includes managing lifecyle of a microservice and associated components and resources being enlisted or added to fulfill a pod, the configuration therefor including discovering the configmaps (refer to claim 7; para 0056, 0069, 0075) targeting the microservice, using the config binding specification (see above), and mounting the configmaps (*) into Kubemetes pods (high-level configmap, lower ones i.e. pods - para 0081) for the microservice.
	As for (i),
	Balcha discloses user-created operators intended for a functionality such as to deploy/manage other resources that are needed with the cluster instance, service workload or to monitor/manage a stack associated with Prometheus or etcd- clusters, or via operators that update a custom application being tracked from artifact repository, to fetch changes or upgrade the application with minimal human intervention (para 0070-0072); hence Kubernetes operators as user-instantiated entities for managing deployment, stack deploymnet, tracking resources changes and update custom resources and upgrade the application in direct relation to service lifecycle events and activities is recognized.
	Kubernetes infrastructure and container-based framework opeative with backed up information and descriptive specifications similar to Balcha is also shown in Watt’s microservice handling system; that is, a container orchestration is employed to manage lifecycles of containers, including provisioning and deploying the containers, scaling up and removing to even load, manage redundancy, movements across hosts (para 0021), using a Kube-controller-manager regulate replications, endpoint configuration and change of pods related to run of the cluster, monitor health of container worker nodes or cluster running pods being orchestrated by the Kubernetes system (par 0023-0028), where Docker and Kubernetes management is used to manage, orchestrate, implement deployed services of container-based applications such as microservices (para 0014); hence use of Kubernetes orchestration and deployment framework to manage lifecycle of container, pods, worker
nodes associated with deployed container application or services such as microservices is recognized.
	Use of a controller manager underlying a Kubernetes infrastructure is shown in Nayakbomman’s orchestrator and management interface for managing pods and enpoints of container code (col. 11 li. 45 to col 12 li. 20) for performing lifecycle functions over cluster state, endpoints, as well as pod collection, garbage collecting (lifecycle functions - col. 25 li. 20-35) of a orchestration platform (col. 25 li. 36-47; Fig. 3-4) for deployment of microservice applications (col.30 li. 10-29) where at ingress, the microservice is configured with template of control charts (col. 13, li. 51, to col. 14 li. 12), including requirement in .yaml files with defintions for the operations for the service (col. 30 li. 30-48; Fig. 7A, 7B); hence use of Kubernetes framework and manager controller for performng lifecycle operations on components of a microservice container- based adaptation for executing cluster type service is recognized.
	Use of Kubernetes operator is shown in Dobies’ Kubernetes methodoly, each operator as API for implementing a declarative (Custom Resource) configuration as one or more instance extension to a hierarchy of CRs definition (CRD), where each CRD is parsed and run by a corresponding Operator that manages changes to the CR as well as reconciling, updating relevant cluster endpoints or state of pods (pg. 6-7, chp. 1) including deletion or initiation of pods, where a Kubernetes operator can be explored (chp. 8, pg. 88-90) along with hierarchy associated with installation of ClusterServiceVersioning resource, according to which, an Operator Lifecycle Manager (OLM) installs the operators downloaded from a SDK (chp 1.4, pg. 35), each operator construed from top of a cluster stack by the manager as each is assigned to the custom resources (CR) as part of the resources extension in configuring a service, each operator acting as a Kubernetes API for managing the one or more custom resources of the declarative process (chp.4, pg. 35-36). Hence, Kubernetes
operators (e.g. Kubectl, etcd Operator - pg.15-17, chp. 2) created with corresponding CR instance per effect of CR extension to manage the corresponding resources (or description used for a service implementation) as well as lifecycle of pods and endpoints described with the CRD in relation to cluster actual operations entails use of Kubernetes operators to manage the container and pod-based service application (as workload/cluster instance) being declaratively implemented by the CRDs or CRs.
	Karaya equally discloses use of Helm charts and Kubernetes operators (as in Balcha) to provide integration, deployment and consumption of workload for different Kubernetes clusters - e.g. generating cluster hosted workloads via API of container orchestration system (col. 2 li. 54 to col. 3 li. 21) - using Kubernetes declarative support for integration services or microservices, col. 9 li. 37-63 -- the API including backend declarative resources such as CRD (col. 4 li. 7-28) for use by one or more Kubernetes custom controllers, where open-source API in terms of declarative APIs (col .5 li. 62 to col. 6 11.5) and Kubernetes custom resources (col. 6 li. 6-12; col .7 li. 27-34) are provided as server APIs to cover whole lifecycle of the service or functionality exposed between a consuming workload and its deployed service (col. 3 li. 53-57); hence Kubernetes APIs, declarative charts custom resources and operators to support management of service from initiation, integration, deployment, consumption (de-provision stage - col.1, li. 56-62; col. 9, li. 37-47) included with the whole lifecycle of the cluster service being provided by the Kubernetes Application interface is recognized.
	Therefore, based on the management, change tracking and update functionality of Kubernetes operators as set forth in Balcha from above, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement lifecylce management of Kubernetes resources and declarative integration framework in the deployment of microservice worload or service cluster functionality in Balcha be effected so that this container-based or open-source type framework would combine backend resources or declarative provisioning thereof with management action by a corresponding operator implementation - a dedicated lifecycle operator as in Dobies -  made dynamic with the front (Kubernetes) API to integrate or make use of the back end resources, add or terminate creation of Kubernetes operators and attached resources, in the sense that 
	combination declarative information (i.e. custom resources) is parsed and exposesd with a corresponding (lifeycle) managing Kubernetes operator - as shown in Dobies CRD extended creation accompanied with attached operators - into the framework management; 
	where orchestration functionalities - as shown in the workload lifecycle API by Karaya wherein Kubernetes operators manage lifecycle of the created service host, endpoints – by this  (lifecycle) manager operator would be geared on a dynamc basis in accordance to purport of managing resources of this container-based, service cluster application provisioning methodology - such as Kubernetes infrastructure in Balcha - being known such as pod – e.g. discovering of configmaps to implement pods from configmap mounting as set forth above in (*) - for provisioning workload of services/microservices where lifecycle of components (e.g. cluster pods, endpoints) instantiated or integrated with lifecycle of a microservice software or work nodes being deployed therewith, would be equally managed and tracked by the lifecycle operator – as in Dobies- or via APIs of Kubernetes framework - as shown in Nayakbomman and Watt’s microservice integration infrastructure; because
	orchestration and management aspect of container provisioning and Open-source, OpenStack framework such as Ubernetes methodology utilizes resources backend support, declarative language and Kubernetes SDK (Balcha: para 0070) entails that instantiation of operators at a developer context can be flexibly extended and aimed to correspond to functional implication of hierarchized layers of custom resources and node definitions of the declarative language (e.g. JSON, Yaml) representing these pre-stored resources and constitutes resource-efficient operative aspect of this methodology according to which logic code or operators instances not only (a) can be created as needed to process configuration of and translate custom resources (CR) into functionality or executing components underlying deployed instance of a container-based service, where the translated components being Kubernetes APIs or operator logic are devised for tracking creation and
deletion of components integrated with the service such as pods or endpoints of cluster workload of service or microservice as set forth use of lifecycle management operators adapted with the service or cluster instance (e.g. configuration of pod instances) as set forth above; but (b) can also be managed by a Kubernetes internal lifecycle operator manager which operates as a garbage collection and continually tracking stale code allocation and reducing overuse the framework memory; such that
	combining lifecycle management aspect of the Kubernetes operators in their role in orchestrating a service instance correlated with required components thereof (pods, endpoints), inclusive of operator effect as to manage how the generated cluster or service components would enable these components to be tracked, added or deleted, or rearranged per a real-time usability basis with (1) effect of managing the service instance as provisioned and rendered as containerized code by the framework - i.e. tracking correlation of resources (declarative requirements for a real-time instance of continer-based cluster operation), validating code use and pertinent declarative resources, and exending instantiation of logic as needed for a given container-based service functionality or cluster-executed microservice as set forth above - and (2) effect of managing proper lifecycle of the generated operators by the Kubernetes capability would not only optimize resources of the framework with minimization effect of unused resources, form a requirement-compliant container software while generating a compact assembling of resources with only a set of dynamically generated operators logic provided on a per need basis; but would also exploit assurance to the effect that the (Kubernetes) operator instances generated any time during the course of a service building process are constantly revised for respective real-time usability and managed for their life duration significance (and accordingly removed) via use of the very framework internal management utility as set forth in Davies’s Operator Lifecycle Manager (OLM) .
	B) Nor does Balcha explicitly disclose lifecycle operator in terms of
	wherein the lifecycle of the microservice includes a series of stages for the microservice including creation, deployment, operation, and retirement of the microservice, wherein the lifecycle operator orchestrates activities corresponding to the stages for the microservice 
	Use of a dedicated lifecycle operator to manage creation and deployment of microservice functionality as well as lifecycle of associated resources such as configuration data, charts and additive operators has been rendered obvious per rationale A from above, from teachings of Nayakbomman, Karaya, Murray and Dobies. 
	Specifically, Nayakbomman discloses container-based orchestrator and Docker environment analogous to Kubernetes platform (col. 10 li. 41 to col. 11, li 8) using REST API, Helm charts (col. 21, li. 37- 48) namespace or CNI specification (col. 13 li. 4-30) for configuring containers included with application pods (Fig. 2; col. 12 li. 21-59; col. 24 li. 1-11), where creation of controller software underlying functionality of a set of containers is controlled by a manager (manager 326 - col. 25, li. 20-35) that performs lifecycle functions over first or second version of said controller software where instances thereof are subjected to deletion by the manager (Fig. 9); e.g. the deletion by the manager also disabling execution of a ongoing microservice associated with a corresponding set of containers (col. 32, li. 49-64) as soon as a second version of the controller software is generated by the manager. Hence, management in terms creation of new pod controlling instances and deletion of an earlier version thereof entails lifecycle including stages of creation or deletion of respective pod software implementation instances is being managed by a lifecycle manager.
	Karaya utilizes Kubernetes APIs via use of descriptive CRD (col. 4 li. 10-19) Helm charts and Kubernetes operators (col. 3 li. 6-9) to support management of service from initiation/ integration, deployment, consumption from a API controller; that is, lifecycle of a service in a form of cluster workload (Fig. 2-3) configured by an API controller that integrates and streamlines variety of dependency information (Fig. 4) starting from initiation (col. 4, li. 30-40) and ending with a post- deployment consumption of the workload (using the lifecycle “API” - col. 2 li. 54 to col. 3 li. 17) entails use of Kubernetes operators and APIs to perform operations associated with stages of a
workload service spanning from initiation, deployment to its termination such as a de-provisioning stage (de-provision - col.1, li. 56-62; col. 9, li. 37-47).
	Dobies also discloses an operator-based (kubernetes etcd operator) maturity framework and management of lifecycle of etcd operators in association with implementation of pods, cluster deployment, or containers software using an Operator Lifecycle Manager (chapter 4, pg. 36) which utilizes CSV metadata as SDK, CRD (chp. 8, pg. 91-92), Helm specifications (chp. 7 pg. 61) for managing resources lifecycle associated with Kubernetes/etcd operators - generated for a pod or a cluster deployment -- the OLM managing (chp. 8 pg. 81-0108) of pertinent resources with commands to create (chp. 8, pg. 104-105) or delete an etcd pod (kubectl: delete csv/etcdcoperator - pg. 91) or to reconcile resources of a deleted pod (chp.1, pg. 5-7); hence lifecycle of Kubernetes operators and corresponding resources in terms of commands to create or delete their functional version or active resource entails lifecycle having stages being managed from as code creation, reconciliation of terminated resources and code deletion.
	Murray discloses docker and container-based implementation of storage application, docker- based volume operations (Fig. 3, 5) using configmap per a Kubernets container framework (para 0043, 0146), where installation and decommissioning of a container-based volumes (Fig. 7; para 0052) created via a container engine (Fig. 11) of the storage infrastructure includes UI commands passed for effect of creation, modification, deletion, decommissioning/unmounting of various docker volumes (para 0034-0035, 0037; para 0054; Fig. 9; para 0091, 0120), the decommissioning including deconstructing a container volume (para 0063-0064; Fig. 18-19; para 0117), whereby a container manager deactivates a volume by retiring its Kubernetes encrypted key (para 0154; pre- key, “destroyed”, “deleted” or “retired” - para 0164); hence lifecycle of a container-based volume representing with storage software instances implemented via Kubernetes/Docker framework, per a
OpenShift/Docker management entity that operates with commands to create, modify and decommission (or retire) the container instances entails stages of container volume instances that include creation, modification and retirement in accordance to workload-awareness and storage volumes need by the containerized environment.
	Thus, as microservice functionality is implemented in container-based scalable approach in Balcha SaaS or PaaS (para 0028, 0032; Fig. 2) in accordance with provision of Docker/Kubernetes resources (para 0071), templates, manifest and declarative specifications (para 0025; CRD - para 0078-0079; Jsonpath, helm charts - para 0077, 0084), where each microservice creation is driven from user-deployed operators (para 0070-0072) and allocated resources per a storage workload, recovery/backup need (para 0049) or service deployment basis, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the dynamic use of kubernetes, SDK-type and descriptive language specification in Balcha container-based framework so that dynamic user-driven aspect of Kubernetes implementation (e.g. etcd operators and cluster logic) afforded therewith in association with configuration of the intended microservices would be operate on basis dynamic need basis, workload-aware and effective resource management by the container-based framework such that management of lifecycle of the microservice and relevant resources would be adapted via manager type activities or commands directed upon a series of stages for the microservice - such as in Karaya’s API - the stages including creation, deployment, operation, and retirement (or de- provision) of the container-based application such storage service as in Murray or microservice storage workload, and wherein the lifecycle-handling operator - as in Karaya, Dobies or Nayakbomman’s Kubernetes manager - would orchestrate lifecycle activities corresponding to creation/initiation, modification, deletion or decommissioning of service software and resources pertinent to the stages for the container-based service application or storage/workload microservice instance; because
	container-based implementation provides flexibility in allocating on the fly resources and logic code for configuring, deploying logic instances and managing a service or application load using core library, declarative settings and descriptive templates while mitigating quick exhaustion of a allocation resources, and fulfilling need to deploy a service, manage its rendering - e.g. to achieve a workload - and equipping the container-based framework and a microservice creation with a Kubernetes manager capability to track lifecycle stages of the service implemention and deployment - e.g. etcd/Kubernetes operators, container instances - in accordance to when and how code instances are first created, then modified or finally deleted/retired, resources allocation or control thereof can be tailored along an effective scheme to add or scale up a service or storage workload, to effectuate a container application augmentation, or to discard resources from terminated container instances where (iii) resources reclaiming or operators reconciliation (as per Dobies) from decommissioned or retired service code - as per Murray - can be promptly put back into a reuse pool, which in turn fortify a business efficiency and resource optimization purpose associated with a container-based infrastructure while achieving a acceptable degree of QOS or SLA from the vintage of service customers.
	C) Nor does Balcha explicitly disclose 
	(i) invoking, by the lifecycle operator, additional operators for management of the microservice, wherein the additional operators use the resources created by the lifecycle operator to contribute to the management of the lifecycle of the microservice, 
	the additional operators including: 
	(ii) an IDM operator that uses the service roles, service credentials and service users created by the lifecycle operator to generate its own resources which include secrets to be used by the microservice for users; and
	(iii) a PKI operator that uses the client keystore and the server keystore to generate its own resources which include secrets to be used by the microservice for clients and servers.
	As for (i),
	Operators created in Balcha’s Kubernets system are shown as operators able to manage its own resources or update them (para 0071-0072) for modifying a deployment or workload instance, from use of metadata, custom resources, CRDs (para 0051) or RBAC (para 0073) or Helm charts (para 0052-0053); where lifecycle of the created operators (installation, updates) is managed by an overseeng lifecyle management (para 0070); hence operators in Balcha being created by a lifecycle layer and able to manage/use received deployment resources from a management level and generate new changes thereto entails new operators being able to utilize its resources and generate deployment implementations to said received resources.
	A dedicated lifecycle operator is disclosed in Dobies (OLM, chp. 4) for instantiation installation of new operators (acquires, deploys and manages operators on a cluster – pg. 36, chp. 4), provision of YAML metadata or catalog to provision implementation of an operator (chp. 4, pg. 35-36) and, tracking liveness and deallocatable state of said generated operators (e.g. etcd operators in association with implementation of pods, to automate lifecycle of a particular application – see Preface xiii, chapter 1, pg. 1), the lifecycle management using a Kubernetes Watch (chp.7, pg. 68) logic for following newly created operators (chp.6, pg. 50) from their creation (with associated resources) to their being terminated, the management and tracking including update and resource reconciling (chp.7, pg. 68; e.g.  using a GO logic - see Dobies: chp. 1, pg. 7; chp.7, pg. 76) where reclaimed resources are otherwise reused toward instantiating new operators; hence active role of a lifecycle manager Operator in installing and deploying new operators for a given pod/cluster implementation based on tracking or reclaiming of resources is recognized.
	Based on lifecycle managing in Balcha where created operators generate data from its own ressources, where resources provided therewith includes helm chart, and RBAC policies and description files, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement tracking of resources and allocation for implementing functionalities of a service or cluster application in Balcha so that a dedicated Kubernetes API such as a lifecycle manager operator be used to support lifecycle of logic and associated resources, the dedicated manager operator as in Dobies for acquiring, and installing new opeators for dynamice management and configuration of a microservice, wherein the additional operators use the resources created or supplied by this lifecycle operator – including YAML data, Helm chart or RBAC settings – and generate new updates thereto; e.g. to contribute to the management of a deployment or lifecycle of the microservice; because 
	management of created operators and provision of resources by a lifecycle manager as part of the management layer for use and customization by its own operators falls under the ambit of a Kubernetes infrastucture in that OpenSource resources are destined for being supplied to Kubernetes-enabled APIs or generated operator instances for the latter to manage their own resources to accommodate a targeted deployment endeavored by the infrastructure purport, whereas
	capability to identify operator type for augmenting functional configuration of a service or a Kubernetes-based container application, via use of a manager logic specialized for installing the acquired additional operators as set forth above and tracking lifecycle of the latter, combined with capability by this manager logic to provide/create resources deemed suitable with implementation this additional or new functionality per effect of a lifecycle manager Operator as set forth above, would not only combine the flexible and OpenSource capability of the Kubernetes infrastructure to add or instantiate software logic or installing operator-based function per a need basis for augmenting a desired aspect of the service or cluster deployment to be rendered by the infrastructure, but would enhance effective use of resources by the infrastructure with use of an unified management entity provided by one manager operator  instance as set forth above (lifecycle manager) dedicated to manage allocation and deallocation of the added operators in the course of their lifecycle, the optimization aspect by the manager operator affording immediate creation of operators, tracking of their liveness combined with real-time resource tracking of live or terminated Kubernetes APIs or operators, the reclaiming of resources based thereon affording generating (by the manager operator) of additive operators on a need basis, where implementation and provision of resources thereto can also make use of this same manager operator for compliancy check to roles binding, policies or credential requirement of a service or deployment purpose.
	As for (iii),
	Operators creation in Balcha is based SDK allowing availability of operator types according to functional expertise associated with their SDK implementation (see para 0070) so that identifying a operator for RBAC policies entails retrieving a prometheus Operator as evidenced by the gathering of (kubernetes.io/name = prometheus-operator - para 0075) related to authorizing based on RBAC and binding roles (see: rolebindings ... NAME: clusterrole.rbac.authorization .... K8s.io/prometheus-oparator - para 0076-0077), i.e. identification of operator as processing type that manages resources for use with lifecycle management purpose via role/permission control is recognized.
	Provision of resources as protected back end information encapsulated under protection infrastructure such as PKI or cryptographic use of private/public key coupling is shown in Tahhan; where a recovery controller (Fig. 2A) associated with management of Kubernetes cluster (Fig. 8-9) using a management platform that monitors activity and connectivity state (e.g. connection check, retrieve faults and performance metrics - Fig.7) of the implemented services (see Abstract) to initiate re-deploment based on connection failure; e.g. rebooting a Kubernetes controller nodes for a Kubelet restart (para 0020), where on solution for the recovery framework relates to performance of pods executing with accelerator resources (Fig. 10-11) which are network accessible via effect of of cryptographic services and key encoding (PKE - para 0156); hence pod-related resources for implementing Kuebernetes nodes and cluster management being accessible via cryptographic services is recognized.
	Rd_krishnan also discloses PKI as part of the end-to-end multi-tenant distribution infrastructure and lifecycle management (para 0040) where resources for implementing cluster recovery includes secure ingesting of regulatory and compliancy data that is enforced with cryptographic encoding (para 0044), the management using deep learning software and microservice support (para 0011; Fig. 3-6) by which recovery policy can be established in aggregating of events and monitored health metrics (Fig. 1); thereby creating a recovery policy associated with coordinating platform HW and application health checks (para 0006) in support of a containerization infrastructure (Kubernetes pod, status update, read status - Fig. 5) and cluster manager system (Kubernetes, Docker - para 0025) thereof, where in case of crashes, lifecycle manager infrastructure uses established compliance regulation to implement roll back and restart of previously partially deployed job (para 0027); hence compliance and regulation resources encoded with PKI implementation to desired policies in support lifecycle management of a cluster operation and cluster-related Kubernetes pods being monitored for fault and eventual recovery is recognized.
	In view of resources fetching for configuring cluster workload for a microservice instance by Balcha Kubernetes system where data protection (para 0084-0086) and relevant protocols are not to be taken lightly, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement operators using SDK provision of types in Balcha’s approach so that one or more additional operators generated (from the SDK support for performing a specific type of management) would include a PKI operator that, by design, uses a PKI definition output as its own resource, the resource representing secrets of a server/client target application bound under a user credentials or a common secret - as per the PKI mechanism from Tahhan/Rd_Krishnan -  or credentials of a server comprising secrets of microservice protected under the dual secret key mechanism ( as per Tahhan and Rd-Krishnan; e.g. keystore at a client and keystore at a server) as a form of cryptographic protection adapted for authorizing use of the intended microservice as set forth above; because
	instantiating a particular operator added to the set of other operator instances for a specialized task of authorizing access and processing of resources identified for a lifecycle and orchestration aspect of Kubernetes operations in form of a PKI-enforcing operator would free other Kubernetes operator instances from this secret key validating burden and permit lifecycle management portion of their purpose to be carried out with proper payload and time efficiency, while permitting the PKI- enforcing operator to carry its short term portion of the resources access authorization, the completion thereof enabling an overall lifecycle manager of operators (as per Dobies OLM ) to de- allocate the PKI-enforcing instance ( whose task has been fulfilled) as a means for recuperating unused resources which aligns with flexibility of the Kubernetes methodology wherein instantiation of logic (operator instances) is extended responsive to need for tasks and removal of Kubernetes logic (operator instances) applies to code instances that outlive their usability.
	As for (ii),
	Use of Kuberntes operators instantiated to perform security process of matching of secret keys per a client/server mechanism using public and private key matching per the crytographic decoding and authorizing a client access of protected resources as set forth per Tahhan and Rd_krishnan (see above) entails that personal credentials, encrypted information, certificate or digital signature of a user has to be decoded for a access to be permitted or for a service to be rendered
	Resources such as CRD, RBAC policies, metadata templates, and helm chart requirements have provided (para 0051, 0052-0053, 0073) for implementation of a deployment by one or more of the generated operators in Balcha’s kubernetes infrastructure; where customizing a deployment makes use of resources supplied by a microservice lifecycle management layer (refer to rationale C(i) from above)
	Balcha further discloses use of kubernetes operators as a set to support role binding respective to collecting and processing of resources (CRD) which is evidenced in the use of RBAC set of operators (para 0073) provided via SDK by the framework (see Getting RBAC Policies: kubecti ... rolebinding ... prometheus-operator - para 0077-0078)
	Thus, identification of a user in accordance to user profile, role or permission is included with the authorization task of PKI-enforcing operator or security type operators in general, and this is further shown in Dobies as availability of hub or site including a variety of Operators to share with community of developers, including among which a security type of Operators (pg. 121, chp. 10) where, according to Dobies infrastruture, for deploying a service, a RBAC operator created from the SDK generates a service account (instead of direct user information) as a documentation outputted to support the framework with role binding coupled with permitted use of the resources and configuration data bound by implementing a service in function of roles and permissions indirectly reflective of the user in the documentation (Dobies: Appendix, pg. 127); hence a RBAC type of
operator to output data indirectly reflecting credentials, role, permission and profile of the user is recognized.
	Therefore, based on security aspect and vulnerability to integrity of resources in a Kubernetes support backend and possibility to implement security Operators as set forth above for PKI (see rationale C(iii) from above), data protection and RBAC authorization measures, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement protection of stored resources with security operators, as one or more secondary instances created from a OperatorSDK, to provide user related credentials in form of a service account document as in Dobies, whereby the additional logic instances (of security operator type) operates as an Integrated Identity Manager operator (IDM operator) with capability of using service  roles/credentials and users definition output (user roles/credentials) as a resource provided by a lifecycle operator (per the C(i) rationale) to support the IDM operators for performing role binding and resource access authorization related to user identity, profile/authentication information (being indirectly accounted for in the documentation), service type/credentials underlyng provision of the microservice instance being processed using generated operators in the stead of the user; because
	indirect reflection of user information via a output file presented as service account submitted to resouces and role binding stage of a service provisioning and lifecycle managing steps of a Kubernetes framework in terms of converting sensitive data into a Yam] declarative object that can be programmatically handled by a CRD processing operator irrelevant of the actual implication of personal data, would enable the container-based service provisioning on basis of such document input (as generated by the security operator from above) to operate in binding the resources in a manner transparent from actual private information of persons involved, which enhance object- oriented, operator instance lifecycle managing and neutral aspect of container-based and Kubernetes mode of software implementation.
	As per claim 8, Balcha discloses non-transitory computer readable medium of claim 1, , wherein the lifecycle operator (refer to rationale A in claim 1) is a Kubernetes operator (Kubernetes application ... kubectl tooling ...developers to build operators... user-deployed operators - para 0070; operator resources - para 0073; kubectl get all ... kubernetes.io/name=prometheus-operator- para 0075-0076; para 0077-0079).
	As per claims 10-12, Balcha does not explicitly disclose non-transitory computer readable medium of claim 1,
	(i) wherein the lifecycle operator manages the lifecycle of the microservice by transforming the microservice specification into low-level steps and resources to provision the microservice.
	(ii) wherein the lifecycle operator orchestrates a hierarchy of operators, where the top parent operator in the hierarchy is the lifecycle operator and the additional operators are child operators to the lifecycle operator.
	(iii) wherein the lifecycle operator uses information of failure of the child operators to stop, rerun, or partially execute a lifecycle contract, via a feedback loop between the additional operators and the lifecycle operator.
	User-created or deployed operators in Balcha can perform according to an upstream- downstrem use case scenario where detected change event originated from upstream artifacts would trigger a downstrem operator to fetch the last changes prior to the detected event and redeploy the application from that latest point forward (para 0072); hence a downstream operator coordinated with operations or changes made in upstream for fulfilling a recovery use-case (**) is recognized.
	Watt, in support for a Kubernetes and DockerSwarm orchestration framework (para 0014, 0022-0023, 0031) discloses instantiation of separate operators (Fig. 5, 7) at endpoints of source and target container-based cluster contexts within a cluster mesh (para 0003, 0005, 0015, para 0042-0043) to support moving of cluster and securing service calls(para 0012) and calls redirection(para 0039) according to microservice transfer configuration (para 0014) where registry information (Fig .8; para 0039-0040) is accessed for configuring respective endpoints, per effect of extending the Kubernets operators to create, configure and manage stateful application in respective cluster - e.g. to manage registry data (create, read, update,delete - para 0037) and altering service data - where the additive mesh operators or APIs (F1 , F2 - Fig. 5; para 0039) installed to relevant endpoints can operate as orchestrating operators of one or more container application(s) across the cluster (para 0015). Hence, added mesh operators to support cluster endpoints for calls redirecting and managing relevant container-based application, registry and service data (create, read, update, delete) associated with the end points of cluster mesh entails that Kubernetes APIs or mesh operators can be instantiated as lifecycle management and orchestrating logic instances that can be created by a Kubernets framework according to the extent and the functional topology of a cluster nodes. 	Management of custom resources (CR) and allocation of relevant Kubernetes operators as function of the custom resources being utilized or selected for service instance build is shown in Dobies, using lifecycle, and orchestration, management of resources by the CR attached operators (chp.4, pg. 35-36) whose life duration is controlled by a operator lifecycle manager (OLM - chp.4, pg. 34, 36) that tracks multiplication of operators or instantiation thereof according to the expansion by the framework that aligns deployed CR or CRD (CR definition) with immediate instantiation of Operators (chp. 2, pg. 10) equally extended to meet orchestration of resources, processing thereof and managing configured effects (CR defined endpoints - chp. 2, pg. 14) required for a container- based cluster service and roles therein, the lifecycle managing (e.g. OLM) including processing hierarchy of CR or definition thereof, under the version control by the OLM in creating operator pods and resource ownership hierarchy (chp. 8, pg. 90) for each subscribed resource, the operation of the OLM equivalent to having a high-level or parent Operator managing operation of lower- level or child operators (***) in accordance to their usability duration or stead. 
	Hence, extension aspect of Kubernetes in terms of management observing parallel between hierarchized extension/generation of CR and immediate instantiation of corresponding Operators to carry out cluster portion of a container code using one such CR or CRD from the extension entails that Kubernetes operators can exist in hierarchy or extended layers reflective of the topology of resources being implicated in configuring a service or cluster.
	Therefore, as Kubernetes application utilizes back end support and considated information (template, snapshot, backup volumes - Fig. 4; para 0025, 0039-0040, 0042; Fig. 5, para 0047) to support container-based and instantiation of code destined for recovery or backup, restoration operations as shown in Balcha, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Kubernetes with capability to establish Operators in layered sequence or hierarchized mode of operations such as upstream layer and downstream layer of operators, including management and orchestration of a target service (microservice cluster instance) using Kubernetes operators instances disposed in same topology of the hierarchy of the recovery use case per (**) to support recovery detected at various endpoint of the service or cluster node hierarchy, the recovery being a management aspect
	1) supplied by a Operator in handling lifecycle of the service or microservice by transforming its specification into low-level steps and resources to provision the service, the low-step transforming attaching as needed cluster/mesh operators as in Watt to process call transfers as required at end points of clustered topology; or as in attaching at least one CR-managing operator to one or more granular CR of the extended hierarchy thereof as set forth in Dobies to implement relevant pods and endpoints of deployed cluster;
	2) where the disposition of orchetrating/lifecycle operators as set forth per a hierarchized topology is arranged to enable the framework to orchestrate configuration and control state of operators formed with configured hierarchy of cluster endpoints; e.g. where the top parent operator in the hierarchy form top relationship of the hierarchized cooperation to the lifecycle management of child operators - as per (***) - to interrelate with operative state of child operators respective o the top/parent lifecycle operator as in Dobies’s OLM;
	3) according to which a lifecycle management using Kubernets orchestration API can be implemented either by the top operator can use real-time information of failure of the child operators to stop, rerun or redeploy, or partially execute a lifecycle contract, via a feedback loop between the additional operators and the lifecycle operator, or via lifecycle operation initiated at an additional child operator to execute recovery (stop and redeploy) from latest state of a upstream artifacts upon receipt of failure information from a top operator in the upper hierarchy as construed per the user case in (*); because
	a) usefulness of Kubernetes methodology is founded on flexibility to generate operator logic in amount as needed for integrating pre-stored knowledge or adapting custom declarative resources into container-based instances of applications or service as in Balcha (or cluster-based microservice), thus, providing Balcha’s container framework with lifecycle and orchestration code (Kubernetes, OpenShift, Openstack type) to manage the prospected proliferation of Kubernetes operator or APIs would not only exploit flexible logic implementation of this methodology but also would align this capability with the real-time, critical functional situations expected of container software provisioning by the framework to respond to encountered application setbacks or issues (e.g. cluster- based service rendering) in which recovery over network faults would a urgency or prioritized provision by the framework;
	b) arranging Kubernetes operator instantiation via a developer interface context so that the the operators are disposed each as low-level processing APIs to topology of custom resources (CR)included with the declarative processing by the framework, so to generate hierarchized plurality of operator instances (or low level APIs) mapped to the very element of the CR topology as in Dobies back end resource processing, would enable the hierarchized (operator) arrangement to be able to carry out in its topological granularity and relationship, the functionality declared with or defined by the CR in accordance to the extended flow of the CR selected and employed by a service deployment instance as set forth in Balcha,
	c) whereas provision of operators in accordance to establishing low-level API disposed with hierarchized or extended proliferation of resources employed for a container software deployment in accordance with purport of the (Kubernetes, Opensource, Openshift) framework to orchestrate activities and concurrently manage instantiated logic to respond to critical network situations such as fault recovery or application backup as set forth in Balcha with use of pre-recorded knowledge (template, snapshot, yaml) would also effectuate a low level operation to prevent further aggravation of the fault, in that upon detection of a operational fault or unwanted changes at a low level operator established with the hierarchized resource procesisng from above, a high level operator or parent operator can stop further expansion of the damage to redeploy the intended application (1.e. per a lifecycle contract endorsed by the framework) using backup data for restoration purposes or else to stop propagation of the damage from action by a child operator upon detection of a fault incurred at a higher level or parent operator as set forth in Balcha using restoration by a downstream operator,
	d) in cases where preventing further propagation of downstream undesirable faults along the flow of code dependency, use of a management/parent role at the upper level hierarchy of operators can also activate a Operator Lifecycle Manager (acting as master operator as in Dovies), according to which instances of child operators can be deallocated - by the manager - at locations suspected for causing further damage to the overall state of the service or target application for which the Kubernetes tool is purported to contractually manage proper APIs instantiation and sustain usability and productive lifecycle thereof to meet software provisioning quality expected of the framework
	As per claim 13, Balcha does not explicitly disclose (non-transitory computer readable medium of claim 12), wherein the lifecycle operator executes lifecycle steps and pauses other lifecycle steps for improving performance of the system or any system behavior.
	But use of a lifecycle management software via use of Kubernetes logic or user-created operators to respond to resources and instantiation of container software implementing a service or cluster operation has been observed as operators disposed or arranged in low-level setting in line with disposition of custom resources (as in Dobies) and plurality thereof extended with the demand of the container building, where improvement to perfomance of the system can be established at stemming effect of a system fault via using the Kubernetes implementation of logic using backup data (Balcha: Fig. 3-4) to carry out restoration of faulted applications, including performance type of adjustment in form of preventing propagation of fault from directional flow established by topological dependency between upper operators and lower operators via stop and redeploy as set forth in the rejection rationale to claims 11-12.
	Therefore, lifecycle operation by Kubernetes created operators (or management logic generated with this orchestration/management tool) to execute lifecycle management steps and impose specific pauses on other lifecycle elements being managed by the tool to situationally improve performance as set forth above would be deeemd obvious for the same reasons set forth with the obviousness of claims 11-12 from above; the pause imposed on other operators affording synchronization between operators that are to be terminated, resources thereof to be potentially reconciled (see Dobies: chp. 1, pg. 7; chp.7, pg. 76) and otherwise reused as reclaimed resources toward instantiating new operators.
	As per claim 14, Balcha does not explicitly disclose ( non-transitory computer readable medium of claim 10), wherein the resources include a deployment with a same name as the microservice
	But identification of a resource is shown in Balcha in terms of its versioned records to match release ID of instantiated past workloads (WorkloadCRD, application mutiple revisions, latest version of the release, one-to-one mapping RELEASE_NAME - TrilioVault_Workload__NAME - para 0051- 0052) created with the Kubernetes framework in generating further workload upon receipt of microservice identified at tool input (microservice > Application 202 - Fig. 2) entails a desired mapping by the framework whereby resources (e.g. CRD) extracted from repository backend should correspond to name of a target workload, which bear released version of the microservice application after whose name the one or more workloads is being maintained in the back-end.
	Container application and associated configuration of endpoints for implement a target service implemented from a cluster is shown in Watt where consumption of resources envisioned by nthe orchestration system utilizes information such as service hostname and service path (para 0033); hence path and host being resources identifiable with container service interrelate name of the target service with its potential resources.
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement start of a microservice workload deployment instance with extraction of historical data and back end resources so that the resources when processed would include identification of a deployment bearing a same name as the
microservice as per the one-to-one mapping as set forth above, which match resources -as in Watt - with identification of a target service application to provision by the framework; because
	mapping of past resources or backend resources in accordance to their name and matching it with the very identification of the application being submitted for provisioning by the Kubernetes- based framwork would enable reusable activities, configuration setting or past learning per their official and identifiable registered ID or name ( from various historical knowledge or custom settings) to be incorporated into the set of candidate resources that can be validated (for reuse) and selectively integrated as configuration and programmatic requirements befitting the context of a same application (e.g. microservice workload) name, according to which extent of resources deemed proper for configuring can be justifiably assembled for an container package as it would bear significant deployment or workload relevance to a target deployment based on a specific name via one-to-one name mapping to identified past implementations or historical resources as set forth above, which in turn can optimize the preliminary processing effort of the back-end resources mapping (and selective reuse adaptation) stage at the start of the container-based provisioning of Balcha’s Kubernetes framework.
	As per claim 17, Balcha discloses ( medium of claim 1), wherein the lifecycle operator (para 0070, 0073) is a component of a platform (operator resources - para 0075-0076) that utilizes the microservice to provide at least one application (user creates an operator that manages ... a custom
applcation - para 0072; create a workload out of an operator - para 0073; para 0047; microservice - Fig. 2).
	As per claim 18, Balcha discloses ( medium of claim 17), wherein the platform includes at least one additional operator (developers to build operators ...operators have types - para 0070) utilized for management (para 0071) of the microservice (refer to claim 1).
	As per claim 22, Balcha discloses a method, comprising:
	identifying a plurality of specifications for a microservice, the microservice capable of being deployed with or without other microservices to form an application that provides a service to end users, wherein the plurality of specifications define the microservice and include:
	a microservice specification that is a declarative description of the microservice which indicates image details for the microservice, users for the microservice, technical roles for the microservice, and a configuration for the microservice, and
	a config binding specification that binds a predefined configuration for the microservice, wherein the predefined configuration is not included in the microservice specification and is not uniquely defined for the microservice, and 
	wherein the config binding specification is usable to determine all configmaps targeting the microservice; 
	managing a lifecycle of the microservice, using a lifecycle operator and the plurality of specifications, wherein the lifecycle of the microservice includes a series of stages for the microservice including creation, deployment, operation, and retirement of the microservice, and wherein the lifecycle operator orchestrates activities corresponding to the stages for the microservice including:
	using the specifications to create resources to provision the microservice, the resources including service roles, service credentials, service users, a client keystore, a server keystore, a service instance, a service binding, and a service and deployment instance,
	discovering the configmaps targeting the microservice, using the config binding specification, and mounting the configmaps into Kubernetes pods for the microservice; 
	invoking, by the lifecycle operator, additional operators for management of the microservice, wherein the additional operators use the resources created by the lifecycle operator to contribute to the management of the lifecycle of the microservice, 
	the additional operators including: 
	an IDM operator that uses the service roles, service credentials and service users created by the lifecycle operator to generate its own resources which include secrets to be used by the microservice for users, and 
	a PKI operator that uses the client keystore and the server keystore to generate its own resources which include secrets to be used by the microservice for clients and servers.
	( all of which being addressed in claim 1)
	As per claim 23, Balcha discloses a system, comprising: a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory that execute the instructions to perform a method comprising:
	identifying a plurality of specifications for a microservice, the microservice capable of being deployed with or without other microservices to form an application that provides a service to end users, wherein the plurality of specifications define the microservice and include:
	a microservice specification that is a declarative description of the microservice which indicates image details for the microservice, users for the microservice, technical roles for the microservice, and a configuration for the microservice, and
	a config binding specification that binds a predefined configuration for the microservice, wherein the predefined configuration is not included in the microservice specification and is not uniquely defined for the microservice, and 
	wherein the config binding specification is usable to determine all configmaps targeting the microservice;
	managing a lifecycle of the microservice, using a lifecycle operator and the plurality of specifications, wherein the lifecycle of the microservice includes a series of stages for the microservice including creation, deployment, operation, and retirement of the microservice, and wherein the lifecycle operator orchestrates activities corresponding to the stages for the microservice including: 
	using the specifications to create resources to provision the microservice, 	the resources including service roles, service credentials, service users, a client keystore, a server keystore, a service instance, a service binding, and a service and deployment instance, 
	discovering the configmaps targeting the microservice, using the config binding specification, and mounting the configmaps into Kubernetes pods for the microservice; 
	invoking, by the lifecycle operator, additional operators for management of the microservice, wherein the additional operators use the resources created by the lifecycle operator to contribute to the management of the lifecycle of the microservice, the additional operators including: 
	an IDM operator that uses the service roles, service credentials and service users created by the lifecycle operator to generate its own resources which include secrets to be used by the microservice for users, and
	 a PKI operator that uses the client keystore and the server keystore to generate its own resources which include secrets to be used by the microservice for clients and servers.
	( all of which being addressed in claim 1)
Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but, as most of them relate to alleged merits of the state of the claims and latest modifications thereto, they are not persuasive or rather moot in light of the Office action herein provided with changes (or adjustments being necessitated by) made in response to the amendments to the claim language submitted with this submission.
	Therefore, the amended claims stand rejected as set forth in the Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 10, 2022